DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Cavanagh et al discloses a second articulation surface (103) extending directly between the first planar surface (105) and a third planar surface (see figure 1 disclosing a flat surface in contact with a resected bone).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanagh et al US Patent Pub. 2017/0367838A1.
NOTE:  In the preamble of the independent claims, the applicant’s representative is claiming a surgical plate.  However, the Examiner wants to point out the device is an articulating implant having to large flat surfaces for the purpose of connecting the implant to the elongated surface of the talus.  In order to overcome the references the Applicant must add structural limitations to the body and describing the length ratio of the body with respect to the anterior articulation portion if the specification allow it (no new matter).
Additionally, the Examiner wants to point out the interpretation of the word planar.  The meaning of the word “planar” in the Merriam-Webster dictionary is of, relating to, or lying in a plane.  Therefore, the upper surface of element 105 is planar even though the surface is inclined toward the articulating surface (103).
	Regarding claims 1, Cavanagh et al discloses a surgical plate (101) and method of resurfacing a bone, comprising a body (105) extending between a first planar surface (top surface of element 105) and a second planar surface (flat bottom surface of element 105), wherein the first planar surface is sized to couple to a first articulation surface, the first articulation surface configured to mimic a first joint surface of the first bone and to articulate with respect to a second bone and an anterior articulation portion (103) extending from the body, the anterior articulation portion including a third planar surface (see figure below) extending perpendicular to the first and second planar surfaces and a second articulation surface (see figure below) that is dome-shaped and extends directly between the first planar surface and the third planar surface (see figure below).
	Regarding claim 2, see element 109 as the protrusion extending from the second planar surface at a 90 degrees.
	Regarding claim 3,  see element 110 as the holes.

	Regarding claim 5, the articulation surface is capable of been a talar dome.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh et al US Patent Pub. 2017/0367838A1 in view of Gorelick US Patent 9,717,599B1.
Cavanagh et al discloses the invention substantially as claimed.  However, Cavanagh et al does not disclose at least one post projecting outwardly at an acute or obtuse angle relative to the second surface.

It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the 90-degree angle of the Cavanagh et al post trajectory with an obtuse or acute angle as disclosed by the Gorelick reference in order to compensate for the shape and/or thickness of the targeted bone. 
NOTE: the specification of this application, just mentions posts oriented at a predetermined angle and/or at variable angles.  Therefore, the specification has not disclosed that a post having an obtuse or acute angle provides with an advantage nor discloses any criticality.
Regarding claim 7, see element 109 as the protrusion extending from the second planar surface at a 90 degrees (predetermined angle).
Regarding claim  8, see element 110 as the holes.
Regarding claims 9, and 17, the variable angle fastener hole has been given weight, however, the Applicant representative must add structural limitations in order to define what is the variable angle hole.  The Applicant’s representative must add if the hole is tapered or oblong in order to create a variable angle hole.  For the moment, the Examiner is interpreting the hole as a regular hole that is capable of inserting a screw at different angles such as 90 degrees or 80 degrees, etc..at the end the screw will not be flushed to the surface of element 46 but will be capable of being inserted at different angles.
Regarding claims 10, and 18, the articulation surface is capable of been a talar dome.
Regarding claim 6, see element 153 as the bearing.  The bearing surface (153) is capable of articulation between the first and the second articulation surfaces.

Regarding claim 13. The limitations: “coupling a posterior articulation surface as element (153) of the implant (151).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh et al US Patent Pub. 2017/0367838A1 in view of Gorelick US Patent 9,717,599B1 and further in view of Sanders et al US Patent Pub. 2014/0128985A1.
	Cavanagh et al discloses the invention substantially as claimed.  However, Cavanagh et al does not disclose the steps of installing the implant between a talus bone and a navicular bone.
	Sanders et al teaches an implant capable of replacing an ankle joint and many other joint such as the joint between the talar bone and the navicular bone (see paragraph 0115).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the joint location of the Cavanagh reference to the joint between the talar bone and the navicular bone for the purpose of replacing the joint between the talar bone and the navicular bone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/16/21